Opinion by
Judge Lindsay:
This court has never held that it could not reverse a judgment for the want of a bill of exceptions when the pleadings of the successful party showed that he was not entitled to the relief claimed. Whatever may have been the law prior to. the late civil war, the acts of Congress under which troops' were raised for its preservation, without exception, provide, in case of a soldier’s death in the service, all bounty, arrearages of pay and allowances due the soldier at the time of his death, shall be paid to his widow, if one; if not to his .children; if none, then to. his heirs at law. In no state of case can either bounty, back pay, or allowances be claimed by the personal representative.
See Act July 24, 1861, 12 Statutes, at Large 270; Act July 11, 1862, W. 535; Act July 4, 1864, 13 Statutes, at Large 379; and Act of March 3, 1865, W. 487.
Petition overruled.